09/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0258


                                        DA 21-0258


 STATE OF MONTANA,                                                     SEP 13 2022
                                                                     Bowen Greenvvoocl
                                                                   Clerk of Supreme Court
              Plaintiff and Appellee,                                 State of Montana


       v.                                                           ORDER

 DAVID LAWRENCE PITISLEY, JR.,

              Defendant and Appellant.


       Counsel for Appellant David Lawrence Pittsley, Jr., filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Pittsley time to
respond, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude no arguments with potential legal merit can be raised
Pittsley's appeal.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Pittsley personally.
       DATED this 11- day of September, 2022.




                                                               Chief Justice
    (-ke_41-
               l in

                ,red--4;-



         Aor


         Justices




2